DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Independent Claims 1, 17 and 32 are allowed over the prior art.

Dependent claims 5-16, 18-28 and 31 depend from allowable claims 1 and 17. Therefore, they are also placed in conditions for allowance.

	In order to expedite prosecution, a Terminal Disclaimer with respect to related co-pending application 17/087,794 is needed. Additionally, cancelation of Withdrawn claims 33-38 is also required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 17 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of co-pending Application No. 17/087,794 in view of Zises (Pub No US 2014/0101550) further in view of Kazi et al. (Pub No US 2017/0220579). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 17 and 31 of the instant application overlap in scope with claims 1-37 of co-pending Application No. 17/087,794; except for analyzing images within the media to compare to images of food items available for sale in order to correctly identify the food items.
Nevertheless, in a similar field of endeavor Zises discloses analyzing images within the media to compare to images of food items available for sale in order to correctly identify the food items (Paragraphs [0086] [0087]; applying known image recognition techniques to analyze the video content, e.g. pixels, to identify products that may be purchased by the viewer, e.g. beverages, food, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-37 of co-pending Application No. 17/087,794 by specifically providing the elements mentioned above, as taught by Zises, for the predictable result of applying known image recognition techniques that would allow the identification of sale products in a video content (Zises – paragraph [0086]).

Nevertheless, in a similar field of endeavor Kazi discloses analyzing images within the media for pixel values and gradients (Paragraph [0068]; analyzing image characteristics such as pixel values or gradients to determine shapes and then recognize persons or concepts, e.g. the Eiffel Tower, that the image represents).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-37 of co-pending Application No. 17/087,794 and Zises by specifically providing the elements mentioned above, as taught by Kazi, for the predictable result of implementing well known pixel value and gradient analysis to recognize objects in a video (Kazi – paragraph [0068]).


Claims 5-16, 18-28 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-16, 18-28 and 1 of co-pending Application No. 17/087,794. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in patentable scope.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423